RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 08a0096p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                   X
                                                    -
 FRANCISCO RAMIREZ-CANALES (05-4504); JOSE

                                     Petitioners, -
 LUIS GARCIA CORREA (06-3990),
                                                    -
                                                    -
                                                        Nos. 05-4504; 06-3990

                                                    ,
          v.                                         >
                                                    -
                                                    -
                                     Respondent. -
 MICHAEL MUKASEY,

                                                    -
                                                  N
                               On Appeal from the Board
                                of Immigration Appeals.
                           Nos. A78 145 159; A78 121 520.
                                   Argued: October 23, 2007
                             Decided and Filed: February 27, 2008
                 Before: MARTIN, GIBBONS, and SUTTON, Circuit Judges.
                                      _________________
                                           COUNSEL
ARGUED: Jennifer M. Rotman, IMMIGRANT LAW GROUP, Portland, Oregon, for Petitioners.
Charles E. Canter, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: Jennifer M. Rotman, Jessica M. Boell, Stephen W. Manning,
IMMIGRANT LAW GROUP, Portland, Oregon, Ronald Kaplovitz, KAPLOVITZ &
ASSOCIATES, Sylvan Lake, Michigan, Mayra Fe Lorenzana-Miles, Brian J. Miles, D’LUGE,
MILES, MILES & CAMERON, Mount Clemens, Michigan, for Petitioners. Charles E. Canter,
Jeffrey J. Bernstein, Michelle Gorden Latour, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
                                      _________________
                                          OPINION
                                      _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Francisco Ramirez-Canales and Jose Luis Garcia
Correa both appeal the decision by the Board of Immigration Appeals to reject their application for
adjustment of status. Subsequent to oral argument before this panel, the Board of Immigration
Appeals issued a precedential interpretation of the statutes in question. We now defer to this
interpretation and AFFIRM the Board’s decision denying the petitioners adjustment of status.
However, we REMAND the case of Ramirez-Canales for consideration of equitable relief nunc pro
tunc.


                                                1
Nos. 05-4504; 06-3990                     Ramirez-Canales, et al. v. Mukasey                                         Page 2


                                                              I
         Francisco Ramirez-Canales is a citizen of Mexico who came to the United States in 1996 and
married an American citizen in 1998. They now have one son. In 2000, his wife filed a Petition for
Alien Relative I-130 to obtain a visa for her husband. Before the petition was granted, he was
ordered to depart the country or face deportation. The petition was subsequently granted on January
17, 2002. However, under the order of voluntary departure, Ramirez-Canales had to leave by
January 23, 2002. As he was unable, during that six-day window, to have his case heard, he
departed as ordered on January 23, but returned illegally a week later. After his return, the INS
(now ICE) sent notice that he was in violation of 8 U.S.C. § 1182(a)(6) (entering without
inspection), and (a)(9) (reentering alien who, prior to reentry, had been unlawfully present for an
aggregate of greater than one year). At his hearing, Ramirez-Canales admitted to the charges, but
asked for an adjustment of status under 8 U.S.C. § 1255(i), which allows some aliens illegally
present to apply from within the United States to become legal, since he was the beneficiary of an
approved visa petition. After receiving briefs, the immigration judge ruled against Ramirez-Canales,
stating that he was inadmissible under § 1182(a)(9)(C)(i)(I), and therefore barred from adjusting his
status under § 1255(i) since that section requires that an alien be admissible. Ramirez-Canales
appealed to the Board of Immigration Appeals, which adopted the opinion of the immigration judge
and affirmed.
        Jose Garcia Correa was born in Mexico and unlawfully entered the United States in 1994.
In 2000, Garcia Correa married Margaret Anne Garcia, a United States citizen. He returned to
Mexico in January 2001 when his mother died, and subsequently re-entered the United States in
February 2001. In March of 2001 the INS filed a Notice to Appear charging that Garcia Correa was
removable pursuant to 8 U.S.C. § 1182(a)(6)(A)(i), “as an alien present in the United States without
being admitted or paroled.” On September 4, 2002, the petition for an Alien Relative visa I-130 was
approved. At the removal hearing, Garcia Correa admitted the charge against him, but sought to
adjust his status under § 1255(i). After a number of preliminary hearings, the immigration judge
denied his motion, finding him inadmissible under § 1182(a)(9)(C)(i)(I), and therefore disqualified
from § 1255(i).
                                                             II
       This Court reviews questions of law concerning immigration proceedings de novo.
Huicochea-Gomez v. INS, 237 F.3d 696, 699 (6th Cir. 2001). We owe deference to an agency’s
reasonable interpretation of its empowering statutes when those are ambiguous. See Chevron,
U.S.A. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984). The Supreme Court has held that
Chevron deference to the Board’s interpretation of immigration statutes is appropriate. See INS v.
Aguirre-Aguirre, 526 U.S. 415, 424 (1999).
                                               A. Adjustment of Status
        The two statutes in this case serve conflicting goals. Section 1182(a) lists a number of bases
that render an alien inadmissible to this country. Section 1255(i) allows aliens who entered without
inspection but who have access to a visa (typically an immigrant spouse of a citizen) to legalize their
status without leaving the country   and incurring a long and needless separation from their family,
as would otherwise be required.1 Both Ramirez-Canales and Garcia Correa raise the same question:


         1
            Typically an alien who obtains a visa must apply for legal status from the United States embassy in his or her
country of origin. Thus, if an alien is illegally present in the United States at the time he or she receives a visa, she must
first leave the United States and apply from her home country, and then reenter the United States. For spouses of United
States citizens, this would entail a long and needless separation. Thus § 1255(i) was passed for “spouses, children,
parents and siblings of permanent residents or U.S. citizens...to adjust their status in the U.S. and avoid needless
Nos. 05-4504; 06-3990                   Ramirez-Canales, et al. v. Mukasey                                     Page 3


does § 1255(i), which allows adjustment of status, provide an exception to the grounds for
inadmissibility listed in § 1182(a)? Section 1182(a), “Classes of aliens ineligible for visas or
admission,” states:
(a) Except as otherwise provided in this chapter, aliens who are inadmissible under the following
paragraphs are ineligible to receive visas and ineligible to be admitted to the United States:
      (6) Illegal entrants and immigration violators
         (A) Aliens present without admission or parole
              (i) In general. An alien present in the United States without being admitted or paroled
              or who arrives in the United States at any time or place other than as designated by the
              Attorney General, is inadmissible.
      (9) Aliens previously removed
         (C) Aliens unlawfully present after previous immigration violations
              (i) In general. Any alien who –
                   (I) has been unlawfully present in the United States for an aggregate period of
                   more than 1 year, or
                   (II) has been ordered removed under section 1225(b)(1) of this title, section 1229a
                   of this title, or any other provision of law,
              and who enters or attempts to reenter the United States without being admitted is
              inadmissible.
       On its face, the statute renders both petitioners inadmissible: both have entered the United
States without being admitted, in violation of (a)(6), and both have reentered after remaining
unlawfully present in the United States for more than one year, in violation of (a)(9)(C)(i).
         Both have also applied for adjustment of status under 8 U.S.C. § 1255, which states:
(i) Adjustment of status of certain aliens physically present in the United States
     (1) ...an alien physically present in the United States –
         (A) who –
               (i) entered the United States without inspection; ...
       may apply to the Attorney General for the adjustment of his or her status to that of an alien
       lawfully admitted for permanent residence...
     (2) Upon receipt of such an application...the Attorney General may adjust the status of the alien
     to that of an alien lawfully admitted for permanent residence if--
         (A) the alien is eligible to receive an immigrant visa and is admissible to the United States
         for permanent residence; and
         (B) an immigrant visa is immediately available to the alien at the time the application is
         filed.
        Because § 1255(i)(2)(A) requires that an alien be admissible, it would appear that petitioners
are disqualified as a result of their § 1182(a)(6) and (a)(9) violations. Petitioners urge, and we agree,
that such a reading is inconsistent with the overall statutory scheme. By its express language,
§ 1255(i)(1)(A)(i) applies to aliens who “entered the United States without inspection.” If all aliens
unlawfully present are inadmissible as a result of § 1182(a), and admissibility is2 a condition for
§ 1255(i)(2)(A) relief, then no one would ever be eligible under § 1255(i)(2)(A).


separation from their loved ones.” 146 Cong. Rec. S11850-02 (daily ed. Dec. 15, 2000) (statement of Sen. Kennedy).
         2
          Note that “inspection” is required for admission, and therefore an alien who entered without inspection cannot
have been admitted. See 8 U.S.C. § 1101(a)(13)(A). Thus the contradiction between the statutes holds despite the use
of “inspection” in § 1255(i) and “admission” in § 1182(a)(6).
Nos. 05-4504; 06-3990                     Ramirez-Canales, et al. v. Mukasey                                        Page 4


        Since in resolving this conflict the terms of these statutes are amenable to multiple
interpretations, we turn to the agency’s own interpretation of its empowering statutes. “The BIA
should be accorded Chevron deference as it gives ambiguous statutory terms concrete meaning
through a process of case-by-case adjudication.” Aguirre-Aguirre, 526 U.S. at 425 (internal
quotations and citations omitted). In a recent opinion, the Board of Immigration Appeals has
directly addressed the relationship between § 1182(a) and § 1255(i). See In Re Alonzo Briones, 24
I&N Dec. 355 (BIA 2007). As a precedential opinion,3 Briones is the type of case-by-case
adjudication giving meaning to ambiguous statutes to which we owe deference. See United States
v. Mead Corp., 533 U.S. 218, 227 (2001). We therefore review the Board’s interpretation for
reasonableness. See Chevron, 467 U.S. at 845.
        The Board took up the issue of “whether adjustment of status under section [1255(i)] of the
Act is available to an alien who is inadmissible to the United States under section
[1182(a)(9)(C)(i)(I)] of the Act.” Briones, 24 I&N Dec. at 357. After recognizing the conflict in
the statutory language described above, the Board acknowledged that § 1255(i) must provide an
exception to § 1182(a)(6), but only because § 1255(i) would otherwise be rendered superfluous:
         In our view, section [1255(i)] adjustment remains available to aliens inadmissible
         under section [1182(a)(6)(A)(i)] only because a contrary interpretation would render
         the language of section [1255(i)] so internally contradictory as to effectively vitiate
         the statute, an absurd result that Congress is presumed not to have intended.
Id. at 365. The Board then distinguished § 1182(a)(6) from § 1182(a)(9)(C)(i)(I): though both
penalize illegal presence, § 1182(a)(9)(C)(i)(I) “applies only to that subset of such aliens who are
recidivists, that is, those who have departed the United States after accruing an aggregate period of
‘unlawful presence’ of more than 1 year and who thereafter entered or attempted to reenter the
United States unlawfully.” Id. at 365-66 (emphasis in original). As a result of this distinction, not
all of those covered by the language in § 1255(i) – entry without inspection – are rendered
inadmissible by § 1182(a)(9)(C)(i)(I): so long    as an alien enters illegally only once, she is not
inadmissible, and may apply for adjustment.4 Because there is no direct conflict, the Board found
that § 1255(i) does not provide any exception to § 1182(a)(9)(C)(i)(I). Id. at 370-71. Finally, the
Board noted that § 1182(a)(9)(C)(i)(I) and § 1182(a)(9)(C)(i)(II) cannot be distinguished, and
therefore both preclude § 1255(i) adjustment. Id. at 367.
        The Board further supported its reasoning with legislative history and analysis of other
provisions of the Act. It pointed out, for example, that adjustment of status was originally limited
to aliens legally admitted to the United States. Id. at 359. This system, which was designed to
encourage aliens to apply from their home country through the consulate, faced a crisis after more
than two and a half million aliens were legalized by statute in 1986. Id. Family members of those
legalized aliens were forced to leave the country in order to apply for a visa from their home
countries. Id. To relieve this strain and allow families to stay together, Congress passed § 1255(i),
extending the ability to apply for legal status to those illegally within the country. But it included
a sunset provision since it was designed to alleviate this unique crisis. See id. at 360. Though the
sunset provision was effectively extended multiple times, the nature of the provision remains limited
to dealing with the particular problem of aliens who will likely obtain visas being forced into long
and expensive separations from their families while they apply through their home consulates. This
history supports a reading of the statute that allows aliens illegally present to apply, but does not

         3
             See 8 C.F.R. §1003.1(g).
         4
           Petitioners argue that the Board ignored § 1255(i)(1)(A)(ii) and therefore its interpretation is unreasonable.
That section addresses certain types of status violations, but it does not directly conflict with § 1182(a)(9)(C)(i)(I) since
the alien must accumulate more than one year of illegal status, and must reenter the country to trigger inadmissibility.
Nos. 05-4504; 06-3990             Ramirez-Canales, et al. v. Mukasey                            Page 5


allow those who have left and reentered the country to apply: an alien who leaves the country is no
longer within that class of persons that the statute was originally designed to aid.
       We cannot say that the Board’s conclusions were unreasonable in light of its careful and
well-supported arguments. We therefore owe deference to the Board’s interpretation. See Aguirre-
Aguirre, 526 U.S. at 425. Accordingly, we find that both Ramirez-Canales and Garcia Correa are
inadmissible under § 1182(a)(9)(C)(i)(I) due to their illegal reentry into this country after accruing
greater than one year of illegal presence. Because they are inadmissible, and because
§ 1255(i)(1)(A)(i) does not provide an exception, they cannot now adjust their status under
§ 1255(i).
                                       B. Relief nunc pro tunc
       Ramirez-Canales makes an additional argument that he is entitled to relief under § 1255(i)
nunc pro tunc. Nunc pro tunc relief is an equitable power to grant an order now as if it were granted
sometime in the past. Edwards v. INS, 393 F.3d 299, 308 (2d Cir. 2004). In Patel v. Gonzales, 432
F.3d 685, 693 (6th Cir. 2005), this Court explained:
       A nunc pro tunc order is an order that has retroactive legal effect. The BIA has long
       used nunc pro tunc orders to remedy the harshness of United States immigration
       laws. Among other uses, the BIA has issued nunc pro tunc orders to retroactively
       legalize an alien’s admission into the United States thereby eliminating the grounds
       for deporting the alien.
(internal citations omitted). As an equitable power, its scope is broad, and should be applied as
justice requires so long as it is not barred by statute. Edwards, 393 F.3d at 310.
         While the equitable power to grant orders nunc pro tunc is conceptually broad, its actual
application by the Board appears to be limited to two general situations. First, the Board uses the
power to retroactively grant the Attorney General’s discretion to permit an alien to reapply for
admission after being deported and subsequently reentering the country. See, e.g., In re Felipe
Garcia-Linares, 21 I. & N. Dec. 254 (BIA 1996); Matter of Rapacon, 14 I&N Dec. 375 (R.C. 1973);
In the Matter of S----- N----- 6 I. & N. Dec. 73 (BIA 1954); In the Matter of L----- 1 I. & N. Dec. 1
(A.G. 1940). Second, the Board uses the power to apply the law as it existed at the time of the
violation instead of current law. See Patel v. Gonzales, 432 F.3d 685, 693 (6th Cir. 2005); Matter
of T, 6 I. & N. Dec. 410, 413-14 (BIA 1954). But see Matter of Talanoa, 13 I. & N. Dec. 161 (BIA
1969). The first line of cases is of little help to petitioners as those precedents turn on the Attorney
General’s discretionary authority. Most of these cases were decided under old section 212(a)(17)
of the Immigration and Nationality Act of 1952 that gave the Attorney General discretion to grant
requests for permission to reapply following deportation or removal. However, under current law,
the Attorney General has no such discretion for ten years after an alien has violated
§ 1182(a)(9)(C)(i). See In re Torres-Garcia, 23 I. & N. Dec. 866 (BIA 2006). The Board has found
that the Attorney General cannot use nunc pro tunc relief to grant retroactively what could not be
granted prospectively. Id. at 876. The second line of cases is inapplicable to this case since the law
has not changed.
        The immigration judge denied Ramirez-Canales relief nunc pro tunc under the first line of
cases because the Attorney General has no discretion to waive violations of § 1182(a)(9)(C)(i).
However, the relief sought by Ramirez-Canales is of a different nature. He requests that the court
grant his application for adjustment of status retroactively – which would have the effect of undoing
his subsequent violation of § 1182(a)(9). In that case, no waiver would be required because there
would be no violation to waive. There is some support for this argument from past Board decisions.
See Matter of T, 6 I. & N. Dec. at 414 (BIA 1954) (granting a waiver of violations under an old law
Nos. 05-4504; 06-3990              Ramirez-Canales, et al. v. Mukasey                             Page 6


and thereby eliminating the grounds for a violation of a subsequent law). While the availability of
this type of relief is unclear, we are hesitant to find the Board is without such authority since it could
serve an important error-correcting function. For example, if the agency were at fault in delaying
Ramirez-Canales’s application for adjustment of status until after the date at which he was required
to leave the country, the Board could use nunc pro tunc authority to grant relief. Because neither
the Board nor the immigration judge addressed the availability of this type of nunc pro tunc relief,
we remand the case for a determination of whether the Board may retroactively grant Ramirez-
Canales’s application for adjustment of status.
                                                   III
       The Board’s reasonable interpretation of the relationship between § 1255(i) and § 1182(a)
requires that we AFFIRM the denial of adjustment of status for both Ramirez-Canales and Garcia
Correa. However, we REMAND for consideration of Ramirez-Canales’s request for relief nunc pro
tunc.